NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DAVID LOPEZ-GOMEZ,                              No.    15-73182

                Petitioner,                     Agency No. A200-248-498

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      David Lopez-Gomez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s order of removal. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings, and we



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo questions of law. Najmabadi v. Holder, 597 F.3d 983, 986 (9th

Cir. 2010). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s finding that Lopez-Gomez did

not provide sufficient evidence to establish that he lawfully entered the United

States. See 8 C.F.R. § 1240.8(c); Murphy v. INS, 54 F.3d 605, 608-09 (9th Cir.

1995) (alien bears burden of showing time, place, and manner of entry after the

government has established alienage); Carrillo-Gonzalez v. INS, 353 F.3d 1077,

1079 (9th Cir. 2003) (statements by counsel are not evidence). The BIA did not err

in referring to Lopez-Gomez’s mother’s declaration.

      We lack jurisdiction to consider Lopez-Gomez’s unexhausted contentions

regarding the alleged ineffective assistance of counsel. See Tijani v. Holder, 628

F.3d 1071, 1080 (9th Cir. 2010).

      We grant the motion to withdraw as counsel of record (Docket Entry No. 28)

filed by Bethany C. Danks.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   15-73182